Citation Nr: 1454424	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-10 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for education benefits under Chapter 1606, Title 10, U.S. Code, Montgomery GI Bill-Selective Reserve.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to March 1985; he had additional reserve service in the National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal reportedly from a July 2011 decision of the Department of Veterans Affairs (VA) Atlanta Education Center, located at the Atlanta, Georgia, Regional Office (RO).  The March 2012 statement of the case and other documentation from the RO indicate that the decision on appeal was issued in July 2011; a copy of that decision does not appear to be contained in the record available for review.  An August 2011 letter from the RO refers to the July 2011 denial and reiterates the denial, and the Veteran's notice of disagreement (NOD) refers to the August 2011 RO letter.

In any event, as discussed below, in October 2014 correspondence the Veteran withdrew his appeal on the issue identified on the title page of this decision.  The Board notes that the Veteran has initiated appeals on a number of other issues featuring matters of disability compensation arising from decisions of the VA RO in St. Petersburg, Florida.  Some of those issues were withdrawn by the October 2014 correspondence, and others remain pending, awaiting the issuance of a statement of the case.  As the issues withdrawn (aside from the education benefits issue addressed here by the Board) constituted withdrawals of past NODs without being further developed or perfected to the Board, and as they arise from a different Agency of Original Jurisdiction (AOJ) distinct from that associated with the education benefits issue certified to the Board, the Board shall not formally address the withdrawal of the disability compensation benefit claims under this docket number at this time.

The Board is mindful of the holding of the United States Court of Appeals for Veterans Claims (Court) in Manlincon v. West, 12 Vet. App. 238 (1999) concerning the need to remand issues for which an NOD has been filed but no statement of the case (SOC) has been issued.  There are currently pending service connection claims for which an NOD has been filed that are awaiting issuance of an SOC, but those claims arise from a different AOJ (the RO in St, Petersburg, Florida) and it would not be appropriate for the Board to remand those matters at this time in this decision under this docket number for the Atlanta RO.



FINDING OF FACT

In correspondence received by VA in October 2014, prior to the promulgation of a decision in the appeal, the appellant's representative stated that the appellant wished to withdraw his appeal on the issue of entitlement to an extension of the delimiting date for education benefits under Chapter 1606, Title 10, U.S. Code, Montgomery GI Bill-Selective Reserve.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to an extension of the delimiting date for education benefits under Chapter 1606, Title 10, U.S. Code, Montgomery GI Bill-Selective Reserve.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

In the present case, the Veteran appointed The American Legion as his representative in October 2013 (documented in the Veterans Benefits Management System (VBMS)); this appointment expressly contemplated the role of the Florida Department of Veterans Affairs to act on behalf of The American Legion for the Veteran, and this is consistent with standard practice between these service organizations in that region.  In October 2014, the Florida Department of Veterans Affairs, expressly acting for the Veteran and The American Legion, submitted a written statement (documented in VBMS) to VA explaining that the Veteran desired to "withdraw his appeal for Education benefits...."  Thus, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review this claim.


ORDER

The appeal seeking an extension of the delimiting date for education benefits under Chapter 1606, Title 10, U.S. Code, Montgomery GI Bill-Selective Reserve is dismissed.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


